DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,976,714. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent contain all the limitations of the instant application.
Instant Application
U.S. Patent 10,976,714
1. A computing system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing system to perform: storing, by a cloud-based system, a plurality of cloud-bots, each of the plurality of cloud-bots including a respective service, each of the cloud-bots being selectable to support one or more user accounts; receiving selection of a set of particular cloud-bots of the plurality of cloud-bots for a particular user account of the one or more user accounts, one particular cloud-bot of the set of particular cloud-bots having a sleep state and an execution state; for the particular user account, gathering, by the cloud-based system, first data over a communication network, the first data being associated with a first Internet-of-Things (IoT) device, the first IoT device being associated with the particular user account, the first data being received from a first cloud-based IoT back-end system associated with and remote from the first IoT device; gathering, by the cloud-based system, second data over the communication network, the second data being associated with a second IoT device, the second IoT device being associated with the particular user account, the second IoT device being different than the first IoT device, the second data being received from the second IoT device; monitoring the first data and the second data to determine whether satisfaction of a trigger condition associated with the one particular cloud-bot of the set of particular cloud-bots has occurred; upon satisfaction of the trigger condition, causing execution of the one particular cloud-bot of the set of particular cloud-bots, the execution of the one particular cloud-bot causing the one particular cloud-bot to transition from the sleep state to the execution state, the one particular cloud-bot having a particular cloud-bot model, the particular cloud-bot model defining a response condition, the response condition being based on a likelihood of an event having happened or expected to happen; evaluating, by the one particular cloud-bot of the plurality of particular cloud-bots, at least the first data and the second data against the response condition of the particular cloud-bot model of the one particular cloud-bot; initiating, by the one particular cloud-bot of the plurality of particular cloud-bots, one or more response actions in response to satisfaction of the response condition, the one or more response actions controlling one or more device actions of a particular IoT device; and upon satisfaction of a sleep condition, transitioning the one particular cloud-bot of the set of particular cloud-bots to the sleep state.
1. A computing system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing system to perform: storing, by a cloud-based system, a plurality of cloud-bots, each of the plurality of cloud-bots including a respective service, each of the cloud-bots being selectable to support one or more user accounts; receiving selection of a set of particular cloud-bots of the plurality of cloud-bots for a particular user account of the one or more user accounts, one particular cloud-bot of the set of particular cloud-bots having a sleep state and an execution state; for the particular user account, gathering, by the cloud-based system, first data over a communication network, the first data being associated with a first Internet-of-Things (IoT) device, the first IoT device being associated with the particular user account, the first data being received from a first cloud-based IoT back-end system associated with and remote from the first IoT device; gathering, by the cloud-based system, second data over the communication network, the second data being associated with a second IoT device, the second IoT device being associated with the particular user account, the second IoT device being different than the first IoT device, the second data being received from… from the second IoT device… monitoring the first data and the second data to determine whether satisfaction of a trigger condition associated with the one particular cloud-bot of the set of particular cloud-bots has occurred: upon satisfaction of h trigger condition, causing execution of the one particular cloud-bot of the set of particular cloud-bots, the execution of the one particular cloud-bot causing the one particular cloud-bot to transition from the sleep state to the execution state, the one particular cloud-bot having a particular cloud-bot model, the particular cloud-bot model defining a response condition, the response condition being based on a likelihood of an event having happened or expected to happen; evaluating, by the one particular cloud-bot of the plurality of particular cloud-bots, at least the first data and the second data against the response condition of the particular cloud-bot model of the one particular cloud-bot; initiating, by the one particular cloud-bot of the plurality of particular cloud-bots, one or more response actions in response to satisfaction of the response condition, the one or more response actions controlling one or more device actions of a particular IoT device; and upon satisfaction of a sleep condition, transitioning the one particular cloud-bot of the set of particular cloud-bots to the sleep state.
2. The system of claim 1, wherein the first IoT device is associated with a first manufacturer entity, and the second IoT device is associated with a second manufacturer entity different from the first manufacturer entity.
2. The system of claim 1, wherein the first IoT device is associated with a first manufacturer entity, and the second IoT device is associated with a second manufacturer entity different from the first manufacturer entity.
3. The system of claim 2, wherein the first cloud-based IoT back-end system is associated with the first manufacturer entity.
3. The system of claim 2, wherein the first cloud-based IoT back-end system is associated with the first manufacturer entity...
4. The system of claim 1, wherein the particular IoT device comprises the first IoT device or the second IoT device.
4. The system of claim 1, wherein the particular IoT device comprises the first IoT device or the second IoT device.
5. The system of claim 1, wherein the particular IoT device is different from the first IoT device and the second IoT device.
5. The system of claim 1, wherein the particular IoT device is different from the first IoT device and the second IoT device.
6. The system of claim 1, wherein the one particular cloud-bot model receives the first data as a first input and the second data as a second input, the one particular cloud-bot model identifying a relationship between the first input and the second input, the relationship causing a satisfaction of the response condition.
6. The system of claim 1, wherein the one particular cloud-bot model receives the first data as a first input and the second data as a second input, the one particular cloud-bot model identifying a relationship between the first input and the second input, the relationship causing a satisfaction of the response condition.
7. The system of claim 1, wherein the combination of the first data and the second data is sufficient to satisfy the response condition, wherein independently the at least a portion of the first data and the at least a portion of the second data fail to satisfy the response trigger condition.
7. The system of claim 1, wherein the combination of the first data and the second data is sufficient to satisfy the response condition, wherein independently the at least a portion of the first data and the at least a portion of the second data fail to satisfy the response trigger condition.
8. The system of claim 1, wherein the first IoT device and the second IoT device belong to a user of the particular user account, and the particular IoT device is a control device of a user of a different user account.
8. The system of claim 1, wherein the first IoT device and the second IoT device belong to a user of the particular user account, and the particular IoT device is a control device of a user of a different user account.
9. The system of claim 1, wherein the one particular cloud-bot is configured to monitor for false positives of a door sensor.
9. The system of claim 1, wherein the one particular cloud-bot is configured to monitor for false positives of a door sensor.
10. The system of claim 1, wherein the response condition includes a factor based on a phoneless geofence.
10. The system of claim 1, wherein the response condition includes a factor based on a phoneless geofence.
11. A method being implemented by a computing system including one or more physical processors and storage media storing machine-readable instructions, the method comprising: storing, by a cloud-based system, a plurality of cloud-bots, each of the plurality of cloud-bots including a respective service, each of the cloud-bots being selectable to support one or more user accounts; receiving selection of a set of particular cloud-bots of the plurality of cloud-bots for a particular user account of the one or more user accounts, one particular cloud-bot of the set of particular cloud-bots having a sleep state and an execution state; for the particular user account, gathering, by the cloud-based system, first data over a communication network, the first data being associated with a first Internet-of-Things (IoT) device, the first IoT device being associated with the particular user account, the first data being received from a first cloud-based IoT back-end system associated with and remote from the first IoT device; gathering, by the cloud-based system, second data over the communication network, the second data being associated with a second IoT device, the second IoT device being associated with the particular user account, the second IoT device being different than the first IoT device, the second data being received from the second IoT device; monitoring the first data and the second data to determine whether satisfaction of a trigger condition associated with the one particular cloud-bot of the set of particular cloud-bots has occurred; upon satisfaction of the trigger condition, causing execution of the one particular cloud-bot of the set of particular cloud-bots, the execution of the one particular cloud-bot causing the one particular cloud-bot to transition from the sleep state to the execution state, the one particular cloud-bot having a particular cloud-bot model, the particular cloud-bot model defining a response condition, the response condition being based on a likelihood of an event having happened or expected to happen; evaluating, by the one particular cloud-bot of the plurality of particular cloud-bots, at least the first data and the second data against the response condition of the particular cloud-bot model of the one particular cloud-bot; initiating, by the one particular cloud-bot of the plurality of particular cloud-bots, one or more response actions in response to satisfaction of the response condition, the one or more response actions controlling one or more device actions of a particular IoT device; and upon satisfaction of a sleep condition, transitioning the one particular cloud-bot of the set of particular cloud-bots to the sleep state.
11. A method being implemented by a computing system including one or more physical processors and storage media storing machine-readable instructions, the method comprising: storing, by a cloud-based system, a plurality of cloud-bots, each of the plurality of cloud-bots including a respective service, each of the cloud-bots being selectable to support one or more user accounts; receiving selection of a set of particular cloud-bots of the plurality of cloud-bots for a particular user account of the one or more user accounts, one particular cloud-bot of the set of particular cloud-bots having a sleep state and an execution state; for the particular user account, gathering, by the cloud-based system, first data over a communication network, the first data being associated with a first Internet-of-Things (IoT) device, the first IoT device being associated with the particular user account, the first data being received from a first cloud-based IoT back-end system associated with and remote from the first IoT device; gathering, by the cloud-based system, second data over the communication network, the second data being associated with a second IoT device, the second IoT device being associated with the particular user account, the second IoT device being different than the first IoT device, the second data being received from… the second IoT device… monitoring the first data and the second data to determine whether satisfaction of a trigger condition associated with the one particular cloud-bot of the set of particular cloud-bots has occurred; upon satisfaction of the trigger condition, causing execution of the one particular cloud-bot of the set of particular cloud-bots, the execution of the one particular cloud-bot causing the one particular cloud-bot to transition from the sleep state to the execution state, the one particular cloud-bot having a particular cloud-bot model, the particular cloud-bot model defining a response condition, the response condition being based on a likelihood of an event having happened or expected to happen; evaluating, by the one particular cloud-bot of the plurality of particular cloud-bots, at least the first data and the second data against the response condition of the particular cloud-bot model of the one particular cloud-bot; initiating, by the one particular cloud-bot of the plurality of particular cloud-bots, one or more response actions in response to satisfaction of the response condition, the one or more response actions controlling one or more device actions of a particular IoT device; and upon satisfaction of a sleep condition, transitioning the one particular cloud-bot of the set of particular cloud-bots to the sleep state.
12. The method of claim 11, wherein the first IoT device is associated with a first manufacturer entity; and the second IoT device is associated with a second manufacturer entity different from the first manufacturer entity.
12. The method of claim 11, wherein the first IoT device is associated with a first manufacturer entity; and the second IoT device is associated with a second manufacturer entity different from the first manufacturer entity.
13. The method of claim 12, wherein the first cloud-based IoT back-end system is associated with the first manufacturer entity.
13. The method of claim 12, wherein the first cloud-based IoT back-end system is associated with the first manufacturer entity...
14. The method of claim 11, wherein the particular IoT device comprises the first IoT device or the second IoT device.
14. The method of claim 11, wherein the particular IoT device comprises the first IoT device or the second IoT device.
15. The method of claim 11, wherein the particular IoT device is different from the first IoT device and the second IoT device.
15. The method of claim 11, wherein the particular IoT device is different from the first IoT device and the second IoT device.
16. The method of claim 11, wherein the one particular cloud-bot model receives the first data as a first input and the second data as a second input, the one particular cloud-bot model identifying a relationship between the first input and the second input, the relationship causing a satisfaction of the response condition.
16. The method of claim 11, wherein the one particular cloud-bot model receives the first data as a first input and the second data as a second input, the one particular cloud-bot model identifying a relationship between the first input and the second input, the relationship causing a satisfaction of the response condition.
17. The method of claim 11, wherein the combination of the first data and the second data is sufficient to satisfy the response condition, wherein independently the at least a portion of the first data and the at least a portion of the second data fail to satisfy the response trigger condition.
17. The method of claim 11, wherein the combination of the first data and the second data is sufficient to satisfy the response condition, wherein independently the at least a portion of the first data and the at least a portion of the second data fail to satisfy the response trigger condition.
18. The method of claim 11, wherein the first IoT device and the second IoT device belong to a user of the particular user account, and the particular IoT device is a control device of a user of a different user account.
18. The method of claim 11, wherein the first IoT device and the second IoT device belong to a user of the particular user account, and the particular IoT device is a control device of a user of a different user account.
19. The method of claim 11, wherein the evaluating includes monitoring for false positives of a door sensor.
19. The method of claim 11, wherein the evaluating includes monitoring for false positives of a door sensor.
20. The method of claim 11, wherein the response condition includes a factor based on a phoneless geofence.
20. The method of claim 11, wherein the response condition includes a factor based on a phoneless geofence.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 10-12, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nedelcu U.S. PGPub 2016/0350564.
Regarding claims 1 and 11, Nedelcu discloses a computing system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing system to perform: storing, by a cloud-based system (e.g. IL cloud), a plurality of cloud-bots, each of the plurality of cloud-bots including a respective service, each of the cloud-bots being selectable to support one or more user accounts (e.g. pg. 42 and 44; pg. 7-8, ¶86; Fig. 1A and 2A); receiving selection of a set of particular cloud-bots of the plurality of cloud-bots for a particular user account of the one or more user accounts, one particular cloud-bot of the set of particular cloud-bots having a sleep state (e.g. sleep/standby state) and an execution state (e.g. wake up/active state) (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A); for the particular user account, gathering, by the cloud-based system, first data over a communication network, the first data being associated with a first Internet-of-Things (IoT) device (e.g. smart device), the first IoT device being associated with the particular user account, the first data being received from a first cloud-based IoT back-end system (e.g. tag cloud) associated with and remote from the first IoT device (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A); gathering, by the cloud-based system, second data over the communication network, the second data being associated with a second IoT device (e.g. second smart device), the second IoT device being associated with the particular user account, the second IoT device being different than the first IoT device, the second data being received from the second IoT device (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A); monitoring the first data and the second data to determine whether satisfaction of a trigger condition (e.g. wake up message for all tags) associated with the one particular cloud-bot of the set of particular cloud-bots has occurred (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A); upon satisfaction of the trigger condition, causing execution of the one particular cloud-bot of the set of particular cloud-bots, the execution of the one particular cloud-bot causing the one particular cloud-bot to transition from the sleep state to the execution state, the one particular cloud-bot having a particular cloud-bot model, the particular cloud-bot model defining a response condition, the response condition being based on a likelihood of an event having happened or expected to happen (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A); evaluating, by the one particular cloud-bot of the plurality of particular cloud-bots, at least the first data and the second data against the response condition of the particular cloud-bot model of the one particular cloud-bot (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A); initiating, by the one particular cloud-bot of the plurality of particular cloud-bots, one or more response actions in response to satisfaction of the response condition, the one or more response actions controlling one or more device actions of a particular IoT device (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A); and upon satisfaction of a sleep condition, transitioning the one particular cloud-bot of the set of particular cloud-bots to the sleep state (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A).
 	Regarding claims 2 and 12, Nedelcu discloses the system of claim 1, wherein the first IoT device is associated with a first manufacturer entity, and the second IoT device is associated with a second manufacturer entity different from the first manufacturer entity (e.g. pg. 3, ¶38).
 	Regarding claims 4 and 14, Nedelcu discloses the system of claim 1, wherein the particular IoT device comprises the first IoT device or the second IoT device (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A).
 	Regarding claims 5 and 15, Nedelcu discloses the system of claim 1, wherein the particular IoT device is different from the first IoT device and the second IoT device (e.g. pg. 3, ¶38).
 	Regarding claims 6 and 16, Nedelcu discloses the system of claim 1, wherein the one particular cloud-bot model receives the first data as a first input and the second data as a second input, the one particular cloud-bot model identifying a relationship between the first input and the second input, the relationship causing a satisfaction of the response condition (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A).
 	Regarding claims 7 and 17, Nedelcu discloses the system of claim 1, wherein the combination of the first data and the second data is sufficient to satisfy the response condition, wherein independently the at least a portion of the first data and the at least a portion of the second data fail to satisfy the response trigger condition (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A).
 	Regarding claims 8 and 18, Nedelcu discloses the system of claim 1, wherein the first IoT device and the second IoT device belong to a user of the particular user account, and the particular IoT device is a control device of a user of a different user account (e.g. pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A).
 	Regarding claims 10 and 20, Nedelcu discloses the system of claim 1, wherein the response condition includes a factor based on a phoneless (e.g. tablet, smartwatch, smart glasses) geofence (e.g.pg. 3, ¶38; pg. 4, ¶42 and 44; pg. 6, ¶69-70; pg. 7, ¶74 and 77-78; pg. 7-8, ¶86; Fig. 1A and 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedelcu.
Nedelcu discloses a first IoT device (e.g. tablet, laptop, smartwatch, smartglasses) associated with a first manufacturer entity (e.g. Apple, Google) and a back end system (e.g. Tag Cloud), but does not explicitly disclose the first IoT device and the back end system being associated with the same manufacturer entity.
 	 Official notice is taken that using Apple or Google computing infrastructure in a cloud system was well known at the time the invention was filed in the analogous art of cloud computing.
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use Apple or Google computing infrastructure for a cloud system. One of ordinary skill in the art would have been motivated to do this since Apple and Google produce computing equipment that can support cloud based systems.
 	Therefore, it would have been obvious to modify Nedelcu to obtain the invention as specified in claims 3 and 13.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedelcu as applied to claim 1 above, and further in view of Britt U.S. PGPub 2017/0171607.
Nedelcu does not explicitly disclose a cloud-bot configured to monitor false positives of a door sensor.
 	Britt discloses a cloud-bot configured to monitor false positives of a door sensor (e.g. pg. 16, ¶232).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a cloud-bot configured to monitor false positives of a door sensor in an IoT system. One of ordinary skill in the art would have been motivated to do this in order to inform the user that faulty results are being produced in an IoT system.
 	Therefore, it would have been obvious to modify Nedelcu with Britt to obtain the invention as specified in claims 9 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 5, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116